Citation Nr: 0611409	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-21 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for disability 
manifested by fatigue, memory loss, and thought disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


INTRODUCTION

The appellant served on active duty from June 1986 to August 
1986, and from November 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The case was remanded by the Board to the RO for additional 
development in February 2005.  The case has since been 
returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant was afforded a videoconference hearing before a 
Veterans Law Judge of the Board in December 2004.  In March 
2006, the appellant was notified that the Veterans Law Judge 
who conducted his hearing was no longer employed by the 
Board.  He was further notified that he had a right to 
another Board hearing and was requested to clarify whether he 
wanted another hearing.  Subsequently, the appellant 
responded in March 2006 indicating that he wants another 
videoconference hearing before a Veterans Law Judge at the 
RO.

Accordingly, in order to afford the appellant due process, 
the case is REMANDED for the following action:

The appellant should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge at the RO, as soon as is 
practicable.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






